Name: Commission Regulation (EEC) No 2094/84 of 20 July 1984 derogating from Council Regulation (EEC) No 1134/68 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy
 Type: Regulation
 Subject Matter: monetary economics;  agricultural policy
 Date Published: nan

 No L 193/ 16 Official Journal of the European Communities 21 . 7. 84 COMMISSION REGULATION (EEC) No 2094/84 of 20 July 1984 derogating from Council Regulation (EEC) No 1134/68 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 ( 2), and in particular Article 16 thereof, (EEC) No 1446/84 ( 5), Commission Regulation (EEC) No 1447/84 (6) and Commission Regulation (EEC) No 1604/84 (7) ; whereas, in the context of these invita ­ tions to tender, the refunds are to be fixed so as to allow export no earlier than 1 August 1984 ; whereas the refunds fixed in June and July 1984 are accordingly based on the new calculation factors for the 1984/85 marketing year, in particular the new parities for the unit of account against the currencies of the Member States which are valid for cereals from 1 July 1984 in the case of Greece and 1 August 1984 in the case of the other Member States ; whereas it should therefore be made clear that Article 4 ( 1 ) of Regulation (EEC) No 1134/68 , providing for an adjust ­ ment of the amounts shown on documents and certifi ­ cates, will not apply because the new factors for calcu^ lating refunds have already been taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy ('), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (4), and in particular Article 4 ( 1 ) and (3) and Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 4 ( 1 ) of Regulation (EEC) No 1 134/68 provides that, in the case of an alteration in the rela ­ tionship between the parity of the currency of a Member State and the value of the unit of account, an adjustment is to be made to the amounts, specified in units of account, appearing in national currency on documents or certificates ; Article 1 In respect of the refunds fixed in advance before 1 August 1984 in connection with the invitations to tender for the export of common wheat and barley opened by Regulations (EEC) No 1446/84, (EEC) No 1447/84 and (EEC) No 1604/84, the provisions of Article 4 ( 1 ) of Regulation (EEC) No 1 134/68 shall not apply . Whereas Article 4 ( 1 ) and (3) of Regulation (EEC) No 1223/83 authorizes the Commission to derogate from the provisions of Regulation (EEC) No 1134/68 ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas invitations to tender for the export of common wheat and barley in the 1984/85 marketing year have been opened by Commission Regulation (') OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2) OJ No L 107, 19 . 4 . 1984, p. 1 . (&lt;) OJ No L 188 , 1 . 8 . 1968 , p. 1 . ( 4) OJ No L 132, 21 . 5 . 1983 , p. 33 . O OJ No L 140 , 26 . 5 . 1984, p . 9 . (*) OJ No L 140 , 26 . 5 . 1984, p . 12. O OJ No L 152, 8 . 6 . 1984, p . 36 . 21 . 7 . 84 Official Journal of the European Communities No L 193/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 July 1984 . For the Commission Poul DALSAGER Member of the Commission